M. J. Kelly, J.
Defendant appeals from her July 6, 1976, plea-based conviction for second-degree murder, MCLA 750.317; MSA 28.549. Defendant contends that her plea was not freely, understanding^, and voluntarily made as required by MCLA 768.35; MSA 28.1058. We reverse because the record below indicates that the guilty plea was the product of a compelling but extraneous consideration.
It is clear from the record that the defendant, four and one-half months pregnant at the time of the plea, was consumed with getting an abortion. Defendant had been incarcerated for 60 days at the time of sentencing. The plea was taken the day before. Her attorney requested bond so she could "exercise her constitutional right to an abortion”. A writ of mandamus was denied. Bond was denied. She already had five young children. The record indicates that she had less than six days, according to the Department of Social Services, to abort, otherwise no clinic would accept her. In fact, at one point in the plea proceedings defense counsel claimed she would have to be transported on the very day of the plea. The issue was avoided by sentencing her at 3 p.m. the next day thus passing the buck to the Department of Corrections. The record does not indicate whether she ultimately obtained the abortion. A suicide attempt later in the Detroit House of Correction may or *164may not have had something to do with the pregnancy. There is no record, however, on that subject.
The record is permeated with indicia that defendant was experiencing considerable emotional pressure. The plea of guilty is vacated and the case remanded for trial.
T. M. Burns, J., concurred.